DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trudel et al. U.S. PGPub 2013/0320762.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trudel et al. U.S. PGPub 2013/0320762.
Regarding claim 12, Trudel discloses a power control device for powering an electric load, the power control device comprising: a. a power input to receive an AC waveform from an AC power grid (e.g. pg. 4, ¶51; Fig. 3); b. power electronics (e.g. Fig. 3, #46) for outputting a power output for powering the electric load, the power output including a plurality of characteristics which define the power output (e.g. pg. 4, ¶52-53; Fig. 3); c. a control module (e.g. Fig. 3, #32), configured for: i. sensing a characteristic 
 	Regarding claim 13, Trudel discloses a power control device as defined in claim 12, where in the characteristic of the AC waveform is a frequency of the AC waveform (e.g. pg. 4, ¶51-53; Fig. 3). 
 	Regarding claim 14, Trudel discloses a power control device as defined in claim 12, wherein the control module is configured to modulate a characteristic of the power output conveyed in the programing input according to a magnitude of the imbalance (e.g. pg. 5, ¶66 and 70; pg. 6, ¶72-73, 75 and 79; pg. 7, ¶83-84; pg. 8, ¶96; pg. 9, ¶113; Fig. 3-4). 
 	Regarding claim 15, Trudel discloses a power control device as defined in claim 12, wherein the interface is a user interface configured to receive user inputs (e.g. pg. 4-5, ¶58, wherein the interface receives inputs from a thermostat). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudel as applied to the claims above, and further in view of Barooah et al. U.S. PGPub 2016/0261116.
Trudel discloses controlling a load for a building using power electronics (e.g. pg. 4, ¶57), but does not explicitly disclose using a variable frequency drive to drive (VFD) an AC electric motor. Regarding claim 6, Trudel does not disclose adjusting a motor speed.
 	Barooah discloses controlling a load for a building using a variable frequency drive to control an AC electric motor and it’s motor speed (e.g. pg. 2, ¶27; pg. 4, ¶47-49; pg. 6, ¶68).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a VFD to control a motor load. One of ordinary skill in the art would have been motivated to do this since motor loads are commonly used in buildings.
 	Therefore, it would have been obvious to modify Trudel with Barooah to obtain the invention as specified in claims 1-4, 6 and 7.

 	Regarding claim 2, Trudel discloses a variable frequency drive as defined in claim 1, wherein the control module is configured to modulate a parameter of the variable frequency output according to a magnitude of the imbalance (e.g. pg. 5, ¶66 and 70; pg. 6, ¶72-73, 75 and 79; pg. 7, ¶83-84; pg. 8, ¶96; pg. 9, ¶113; Fig. 3-4). 
 	Regarding claim 3, Trudel discloses a variable frequency drive as defined in claim 1, wherein the characteristic of the AC waveform is a frequency of the AC waveform (e.g. pg. 5, ¶66 and 70; pg. 6, ¶72-73, 75 and 79; pg. 7, ¶83-84; pg. 8, ¶96; pg. 9, ¶113; Fig. 3-4). 
 	

 	Regarding claim 7, Trudel discloses a variable frequency drive as defined in claim 1, wherein the characteristic of the variable frequency output includes a frequency of the variable frequency output (e.g. pg. 5, ¶66 and 70; pg. 6, ¶72-73, 75 and 79; pg. 7, ¶83-84; pg. 8, ¶96; pg. 9, ¶113; Fig. 3-4). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudel and Barooah as applied to the claims above, and further in view of Laval et al. U.S. PGPub 2018/0219377.
Regarding claims 10 and 11, Trudel nor Barooah explicitly disclose a power electronics device that includes an inverter.
 	Laval discloses a power electronics device including an inverter (e.g. pg. 5, ¶52; pg. 8, ¶76).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a power electronics device that includes an inverter. One of ordinary skill in the art would have been motivated to do this to ensure the proper power output is achieved for the load.
 	Therefore, it would have been obvious to modify Trudel with Barooah and Laval to obtain the invention as specified in claims 10 and 11.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudel as applied to the claims above.
Trudel discloses a thermostat taking in user inputs, but does not explicitly disclose the thermostat having a GUI.
 	Official notice is taken that GUI’s for thermostats was well known at the time the invention was filed in the analogous art of consumer electronics.

 	Therefore, it would have been obvious to modify Trudel to obtain the invention as specified in claim 16.

Allowable Subject Matter
Claims 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






CK
January 19, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116